Citation Nr: 1732225	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  09-20 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for partial vision loss, claimed as due to radiation exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran's claims folder is presently under the jurisdiction of the RO in Seattle, Washington.

The Veteran testified in a video conference hearing before the undersigned Veterans Law Judge (VLJ) in March 2013.  A transcript of the hearing is of record.

This Board previously remanded this issue to the Agency of Original Jurisdiction (AOJ) in June 2013 for additional development.  The case has now returned to the Board for additional appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets any additional delay to the Veteran in this matter, but finds that further development of the record is required to comply with VA's duty to assist the Veteran in his appeal.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's June 2013 remand instructed the AOJ to contact the Veteran's last unit and ask if they have a copy of the Veteran's DD Form 1141 or any other records pertaining to the Veteran.  The AOJ requested the occupational radiation exposure monitoring records in the USAF Master Radiation Exposure Registry (MRER) from the Air Force Medical Support Agency, but no records were found.  The Air Force's August 2015 response stated that there were some cases where early records, especially DD Form 1141, were maintained in the individual's military medical record or by the local unit and were not forwarded for inclusion in the central repository.  The Veteran's service treatment records are present in the casefile; however, no DD Form 1141 is present within those records.  Though the Air Force listed a point of contact for any further questions, the record does not indicate that the AOJ made an inquiry with the Air Force's given point of contact as to whether the Veteran's DD Form 1141 was still held by his local unit.  Additionally, although the AOJ received multiple negative responses from record holders within the Air Force regarding any records related to the Veteran's claimed radiation exposure, it is unclear from the record if his local unit was otherwise contacted, as directed in the Board's remand.  Therefore it is necessary for the AOJ to make such contact on remand, or indicate why it was unable to do so. 

The Board's remand also instructed that if exposure to any radiation was confirmed, the AOJ was to refer the case to the Under Secretary for Benefits to obtain an opinion as to whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the Veteran's diagnosed eye-related disabilities resulted from exposure to ionizing radiation during active service.  Although the AOJ's aforementioned attempts to obtain the Veteran's DD Form 1141 or other documentation showing exposure to radiation appear to be unsuccessful, his discharge examination states, "Has worked with Beta, Gamma and Alpha rays in relation to his job in disaster control, never overexposed."  Therefore, it is implicit that the Veteran was exposed to some degree of radiation in relation to his job in disaster control, regardless of whether or not he was overexposed.  Accordingly, the AOJ should have referred the case to the Under Secretary for Benefits.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should specifically contact the Veteran's last unit (Air Force 4624th Air Base Squadron), or the party currently responsible for maintaining any records for that unit, in order to determine if his DD Form 1141 or other records related to the Veteran are held locally and/or were not forwarded for inclusion in the central repository.  If the Veteran's DD Form 1141 or other records related to the Veteran are located, they are to be obtained and associated with the claims file.  If the Veteran's DD Form 1141 is not available, the AOJ must appropriately document such in the claims file and notify the Veteran.

2.  After all documents are associated with the claims file, the AOJ should refer the case to the Under Secretary for Benefits to obtain an opinion as to whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the Veteran's diagnosed eye-related disabilities resulted from exposure to ionizing radiation during active service.

3.  The AOJ should then readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a SSOC and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




